Citation Nr: 0713018	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  05-17 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disability.  

2.  Entitlement to service connection for varicose veins.

3.  Entitlement to service connection for restless leg 
syndrome. 

4.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska which denied entitlement to service 
connection for a bilateral ankle disability, restless leg 
syndrome, and varicose veins, and an April 2006 rating 
decision by the VARO in Lincoln, Nebraska which granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable disability rating.  

The issue of entitlement to an initial compensable evaluation 
for hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a bilateral ankle disability 
that is attributable to military service.  

2.  The veteran does not have varicose veins that are 
attributable to military service, or were caused or made 
worse by service-connected disability.  

3.  The veteran does not have restless leg syndrome that is 
attributable to military service, or was caused or made worse 
by service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran does not have a left ankle disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  The veteran does not have varicose veins that are the 
result of disease or injury incurred in or aggravated by 
active military service; varicose veins are not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. § 1110 (West 2002 and Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2006); 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).

3.  The veteran does not have restless leg syndrome that is 
the result of disease or injury incurred in or aggravated by 
active military service; restless leg syndrome is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1110, 1131 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2006); 71 Fed. Reg. 
52744-47 (Sept. 7, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records (SMRs) reveal that the veteran 
sprained his right and left ankles in January 1964.  Both 
ankles were noted to be swollen.  He was treated with ace 
wraps, liniment, and foot soaks.  The veteran was seen in 
February 1964 with the same complaints and no improvement was 
noted.  Swelling was noted bilaterally in the inframalleolar 
region.  Ace wraps and light duty was recommended.  The 
veteran's October 1966 separation examination was negative 
for any reference to a bilateral ankle disability, varicose 
veins, or restless leg syndrome.  

Associated with the claims file are private treatment reports 
from G. Hansen, M.D.,  dated from November 1997 to September 
2005.  The veteran was diagnosed with venous insufficiency in 
July 2002.  The records reveal that the veteran was treated 
for right plantar fasciitis in July 2004 and October 2004.  
Physical examination performed in September 2005 revealed 
significant bilateral venous varicosities worse on the left.  
The veteran had a substantially large varicosity over the 
left lateral malleolus.  Examination of the right ankle 
revealed full and normal range of motion without palpable 
joint crepitus.  Inversion and eversion were normal.  
Neurological examination was also normal.  Examination of the 
left ankle revealed enhanced inversion compared to the right 
ankle.  Anterior drawer was slightly positive with mild 
laxity.  There was minimal joint crepitus and neurological 
examination was normal.  Dr. Hansen diagnosed the veteran 
with recurrent left ankle sprain with evidence of mild 
lateral ankle instability and a large left ankle varicosity.  
The examiner said that the veteran was a candidate for repair 
of his venous varicosity.  He opined that the venous 
varicosity was not related to his ankle dysfunction in any 
manner.  He also opined that it was difficult to say whether 
the left ankle instability was related to ankle injuries in 
service but that the veteran presented a history suggestive 
of chronic ankle stability dating to his time in service.  X-
ray of the bilateral ankles revealed no acute bony injury of 
the bilateral ankles and no evidence of ligamentous laxity.  

Private treatment reports from W. Duffy, M.D., are unrelated 
to the issues on appeal.  

Private treatment reports from Nebraska Orthotic and 
Prosthetic Services dated in November 2004 revealed treatment 
for planatar fasciitis.

Associated with the claims file are private treatment reports 
from W. Videtich, D.P.M, dated from November 2004 to March 
2005.  The veteran was treated for right heel pain.

The veteran was afforded a VA examination in February 2005.  
Physical examination revealed some significant varicosities 
and swelling around the left ankle, particularly over the 
area of the lateral malleolus with significant varicosities.  
There were no skin breakdowns or ulcerations.  The skin was 
otherwise with full sensation and good capillary refill to 
the toes and foot on the left.  The left ankle joint 
demonstrated no significant tenderness to palpation 
throughout and the ankle joint was stable without laxity.  
Right ankle and lower extremity demonstrated some mild 
varicosities.  No skin breakdowns were reported.  There was 
very mild stasis dermatitis to the distal aspect of the right 
lower extremity.  The capillary refill was less than two 
seconds and sensation was intact at the right foot and lower 
extremity.  There was no tenderness to palpation to the ankle 
joint and the ankle joint was stable without laxity.  The 
examiner diagnosed the veteran with bilateral ankle strain 
and bilateral varicose veins.  The examiner opined that the 
veteran's bilateral ankle condition was less likely than not 
caused by his service-incurred ankle problem.  The basis for 
the opinion, based on a review of the claims file, was that, 
while the veteran has what would be considered weak ankles, 
there was a significant lapse of time between his discharge 
from service and his current ankle complaints.  The examiner 
noted there was no evidence of a previous workup or treatment 
for a bilateral ankle condition since service.  He also noted 
that the veteran worked at an occupation that required 
significant standing, and a review of the claims file 
revealed that the veteran has plantar fasciitis which would 
contribute to his right ankle condition.  In regard to 
varicose veins, the examiner opined that they were less 
likely than not a result of his bilateral ankle condition.  
The basis for his opinion was that venous insufficiency, 
which has led to the veteran's varicose veins, is not likely 
caused by any chronic strain or sprain of the veteran's 
ankles.  He said medical literature does not support the 
proposition that venous insufficiency is caused by chronic 
strain or sprain of the ankles.  Finally, after a review of 
medical literature, the examiner opined that restless leg 
syndrome does not occur secondary to a musculoskeletal 
bilateral ankle condition.  He reported that restless leg 
syndrome is primarily a dysfunction of the central nervous 
system.  In an addendum report the examiner reported that x-
rays of the bilateral ankles were normal.  

Also associated with the claims file are VA outpatient 
treatment reports dated from February 2005 to November 2006.  
In July 2005 the veteran was noted to have varicose veins.  
He was advised to exercise and work on weight loss.  A 
telephone consultation in September 2005 revealed that the 
veteran reported ankle swelling and varicose veins.  The 
veteran was seen for bilateral right greater than left lower 
extremity varicosities in November 2005.  In April 2006 the 
veteran reported that his varicose veins caused him pain and 
discomfort and he said he wanted to get a vein stripping.  

Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2006).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Bilateral Ankle Disability

The SMRs reveal that the veteran was seen treated for 
bilateral sprained ankles in January and Feburary 1964.  
Thereafter, there is no evidence of complaints, treatment or 
diagnoses of ankle problems to include on separation 
examination in October 1966. 

There is no evidence of ankle problems in the 1970s, 1980s, 
or 1990s. 

The February 2005 VA examiner diagnosed the veteran with 
bilateral ankle strain.  The examiner opined, following a 
claims file review, that the veteran's bilateral ankle 
condition was less likely than not caused by his service-
incurred ankle problem.  It was opined that there was a 
significant lapse of time between his discharge from service 
and his current ankle complaints.  The examiner noted there 
was no evidence of a previous workup or treatment for a 
bilateral ankle condition since service (which is a period of 
many decades).  He also noted that the veteran worked at a 
post-service occupation that required significant standing.  
Further, it was observed that the claims file revealed that 
the veteran has plantar fasciitis, which has not been 
attributed to service and which would contribute to his right 
ankle condition.  

Private treatment reports do not reflect treatment for any 
bilateral ankle disability until September 2005 at which time 
Dr. Hansen diagnosed the veteran with a recurrent left ankle 
sprain with evidence of mild lateral ankle instability.  X-
rays of the bilateral ankles revealed no acute bony injury 
and no evidence of ligamentous laxity.  Dr. Hansen said it 
was difficult to say whether the left ankle dysfunction was 
related to ankle injuries in service but that the veteran 
presented with a history which was suggestive of chronic 
ankle (in)stability dating to his time in service.  First, it 
is noted that Dr. Hansen's opinion is equivocal (e.g. it is 
difficult to say . . .)  Second, it is unclear what the basis 
of Dr. Hansen's opinion is as it appears that he did not have 
access to the veteran's claims folder to include his 
historical medical records.  Third, Dr. Hansen did not 
provide an opinion that it was as likely as not that the 
veteran's left ankle disability was related to service.  In 
fact, he noted that it was difficult to say whether the left 
ankle instability was related to ankle injuries in service.  
To the extent that he noted that he related that the 
veteran's instability dated back to service, such opinion 
lacks probative value given the lack of a supportive 
rationale.  In sum, the Board finds that the February 2005 VA 
compensation examination is more probative.  

The preponderance of the evidence is against the claim.  An 
award of service connection for a bilateral ankle disability 
is therefore not warranted.  

Secondary Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2006).  The Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a veteran's non-service connected disability is proximately 
due to or the result of a service-connected disease or 
injury, it too shall be service connected to the extent of 
the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  The provisions of 38 C.F.R. § 3.310 were recently 
amended to provide that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected one unless the baseline level of severity 
of the nonservice-connected disability is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
However, as will be explained below, this change does not 
affect the analysis in this case because no relationship 
between service-connected disability and the veteran's 
varicose veins and claimed restless leg syndrome has been 
demonstrated.

Varicose Veins

As noted above, the veteran's SMRs are silent for any 
treatment for or a diagnosis of varicose veins.  The veteran 
was first diagnosed with venous insufficiency in July 2002 by 
Dr. Hansen.  Dr. Hansen reported that a physical examination 
performed in September 2005 revealed significant bilateral 
venous varicosities worse on the left.  The veteran had a 
substantially large varicosity over the left lateral 
malleolus.  Dr. Hansen diagnosed the veteran with a large 
left ankle varicosity.  The examiner said that the veteran 
was a candidate for repair of his venous varicosity.  The 
February 2005 examiner diagnosed the veteran with bilateral 
varicose veins and he opined that the venous varicosity was 
not related to his ankle dysfunction in any manner.  The 
examiner opined that they were less likely than not a result 
of his bilateral ankle condition.  The basis for his opinion 
was that venous insufficiency, which has led to the veteran's 
varicose veins, is not likely caused by any chronic strain or 
sprain of the veteran's ankles.  He said medical literature 
does not support the proposition that venous insufficiency is 
caused by chronic strain or sprain of the ankles.  

The Board notes that service connection has not been granted 
for either a left or right bilateral ankle disability and 
therefore even if any examiner had provided an opinion that 
the veteran's varicose veins were related to a bilateral 
ankle disability,  service connection for varicose veins as 
secondary to either a left or right ankle disability cannot 
be granted.  

Furthermore, none of the veteran's private physicians or the 
VA examiner has provided an opinion that the veteran has 
varicose veins as a result of service.  As noted above the 
veteran was not treated for or diagnosed with varicose veins 
in service.  Consequently, the preponderance of the evidence 
is against the claim.  An award of service connection on a 
direct or secondary basis is therefore not warranted.  

Restless Leg Syndrome

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of current diagnosis of restless leg syndrome.  
Without medical evidence of a current disability, the 
analysis ends, and the claim must be denied.  As noted above, 
the SMRs did not reveal any treatment for or a diagnosis of 
restless leg syndrome.  None of the veteran's private or VA 
physicians has provided a diagnosis of restless leg syndrome.  
Similarly, the February 2005 VA examiner did not provide a 
diagnosis of restless leg syndrome.  Additionally, the 
veteran has not submitted any other evidence to indicate that 
he has been treated for or diagnosed with restless leg 
syndrome.  Absent a current diagnosis, an award of service 
connection is not warranted.  The preponderance of the 
evidence is against the claim.

The Board notes that the veteran has alleged that his claimed 
disabilities are related to service or service-connected 
disability.  While the veteran is capable of providing 
information regarding the current symptoms, as a layperson, 
he is not qualified to offer medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a bilateral ankle disability, varicose 
veins, or restless leg syndrome.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 
and Supp. 2005); 38 C.F.R. § 3.102 (2006).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims in December 2004.  He was 
informed of the elements to satisfy in order to establish 
service connection.  He was advised to submit any evidence he 
had to show that he had current disabilities and to identify 
sources of evidence/information that he wanted the RO to 
obtain on his behalf.  The RO issued a statement of the case 
in May 2005 and informed the veteran of the elements to 
satisfy in order to establish service connection on a 
secondary basis.  The RO sent the veteran follow-up letters 
in December 2005 and December 2006 and informed him of the 
status of his claims.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, by way of letters dated in March 2006 and 
December 2006, the veteran was told of the criteria used to 
award disability ratings and the criteria for assigning an 
effective date.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because neither issue is before the Board, further 
action with respect to either is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA outpatient treatment 
reports, and private treatment reports.  The veteran was 
afforded a VA examination.  The veteran has not alleged that 
there is any outstanding evidence that would support his 
claim.  The Board is not aware of any outstanding evidence


ORDER

Entitlement to service connection for a bilateral ankle 
disability is denied.  

Entitlement to service connection for varicose veins is 
denied.

Entitlement to service connection for restless leg syndrome 
is denied. 


REMAND

The veteran was afforded a VA audiological examination in 
February 2005.  An audiogram was performed at the time.  
However, the results of the audiogram were lost due to an 
error with the audio program and no further testing was 
performed.  

VA outpatient treatment reports dated in April 2005 reveals 
audiometric testing which revealed puretone thresholds of 30, 
10, and 45 decibels in the right ear, at 1,000, 2,000, and 
4,000 Hertz, respectively, and 25, 15, 10, and 50 decibels in 
the left ear, at 1,000, 2,000, and 4,000 Hertz, respectively.  
In August 2005 the veteran reported a decrease in his hearing 
acuity.  Audiometric testing which revealed puretone 
thresholds of 25, 30, 40, and 55 decibels in the right ear, 
at 1,000, 2,000, 3,000, and 4,000 Hertz, respectively, and 
20, 35, 45, and 50 decibels in the left ear, at 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  Speech discrimination 
testing was 92 percent in the right ear and 92 percent in the 
left ear.  In October 2005 the veteran was fitted with 
hearing aids.  

Private audiograms from C. Foss, Au.D., dated in November 
2005, January 2006, and November 2006, were also associated 
with the claims file.  The results of the audiograms were 
presented in chart form.  In order to determine whether the 
veteran is entitled to a compensable initial evaluation, the 
audiograms should be reviewed by a VA examiner to determine 
if they met the standards for a compensable rating.  See 
38 C.F.R. § 4.85(a).  Furthermore, the veteran should be 
scheduled for a VA audiological examination to asses his 
current hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses 
of all medical care providers who 
treated the veteran for his service-
connected hearing loss.  After 
securing the necessary release, 
obtain any records not already 
obtained, to specifically include 
all pertinent VA treatment records. 

2.  The veteran should be scheduled 
for a VA audiological examination 
for compensation purposes.  This 
remand and a copy of the claims file 
should be reviewed prior to the 
examination.  Testing should be 
conducted and all results necessary 
to apply pertinent rating criteria 
should be obtained.  

The examiner should also be asked to 
interpret the November 2005, January 
2006, and November 2006 private 
audiograms of record, providing 
puretone thresholds at 1000 Hertz, 
2000 Hertz, 3000 Hertz, and 4000 
Hertz.  The examiner should also 
report the results of speech 
discrimination testing obtained at 
the time of the audiograms listed 
above.  If the audiograms can not be 
interpreted, the audiologist should 
explain why such results can not be 
interpreted.

3.  The veteran is hereby notified 
that it is the veteran's 
responsibility to report for the 
examination and to cooperate in the 
development of the case, and that 
the consequences of failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

4.  The RO should ensure that all 
necessary test results and 
interpretations are obtained.  If 
not, the examination report should 
be returned to the examiner for 
amendment.  The RO should thereafter 
re-adjudicate the veteran's claim.  
The RO should consider the 
provisions of 38 C.F.R. § 4.86 
(2006) if any test results match an 
exceptional pattern of hearing 
impairment.  The RO should assign 
"staged" ratings as appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought is 
not granted, a supplemental 
statement of the case should be 
issued.  The veteran should be given 
opportunity to respond to the 
supplemental statement of the case.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


